Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, which point out that the rejection merely notes the International search report, filed 97/2022, with respect to the rejection(s) of claim(s) 1-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what would be about 10mm. For example, would 9 mm be considered about 10 mm while 8.7 mm not?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15, 18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr et al. (US 5,094,112 previously cited) in view of Ohl et al. (US 2013/0298646 previously cited).
Regarding claim 1, Hoefelmayr teaches a froth measurement apparatus, comprising: an elongate first housing portion (Figs. 1 and 4); a series of sensor probes positioned along the first housing portion, each of the sensor probes having a probe body extending away from the first housing portion by a distance (Fig. 1) and comprising a first electrodes (E1…En) that interacts with a collective second electrode (E0) for measuring changes in electrical potential associated with froth and/or bubbles, the first and second electrodes being electrically insulated from each other, wherein a first sensing surface at a distal end of the first electrode is spaced from a second sensing surface at a distal end of the second electrode, wherein the sensor probes comprise signal processing circuitry coupled to the probe bodies to receive analog output signals from the probe bodies and to generate digital output signals based on the analog output signals; and at least one processor configured to receive the digital output signals or sensor information based on the digital output signals and configured to determine at least one froth parameter over a sampling period based on the digital output signals or the sensor information (Figs. 1 and 4; C10/L65-C13/L44 and C23/L10-55).
Hoefelmayr teaches a collective second electrode for all the first electrodes and thus fails to teach each probe having a first and second electrode. Ohl teaches an apparatus for sensing bubbles comprising a housing, multiple sensors/probes each having a first and second electrode (126 and 128 or 326 a-d and 328 a-d), the electrodes being insulated from one another, and a processor configured to receive sensor information and determine bubble/froth parameters based on the sensor information (Figs. 1-3 and [0076]-[0117]). Both Hoefelmayr and Ohl teach sensors capable of measuring/obtaining data from froth/bubbles. While Hoefelmayr teaches a single collective second electrode, Ohl teaches that a second electrode can be provided for each first electrode while controlling the spacing between each of the first and second electrodes. As such, one skilled in the art would have found it obvious to modify the second electrode in Hoefelmayr  to be separate second electrode for each first electrode as such a design is known and used in the art for the same purpose and doing so would allow the spacing and design of each probe to be controlled, and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claims 2-3, while Hoefelmayr teaches that the probe bodies/electrodes extend away from the housing (Fig. 1), Hoefelmayr fails to teach the specific spacing. Ohl teaches that the specific spacing between sensing portions (probes in Hoefelmayr) can be arbitrarily chosen with lengths around 10mm being taught ([0058]). As such, one skilled in the art would have found it obvious to modify the spacing between the electrodes or away from the housing as it cannot be considered critical. Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 4, Hoefelmayr teaches that there is signal processing circuitry associated with the device but fails to teach the circuitry in a sealed chamber. Ohl teaches that the any circuitry provided is located in a waterproof housing in order to protect said circuitry ([0097]). As such, one skilled in the art would have found it obvious to provide the circuitry in a waterproof housing in order to protect said circuitry. 
Regarding claims 5-7, Ohl teaches that the individual first and second electrodes for each probe can be in a co-axial or concentric arrangement and are separated by an insulating material(Fig. 1 and [0069]–[0076]).
Regarding claim 8, Hoefelmayr Fig. 1 shows an ADC unit as claimed. 
Regarding claim 9, see claim 4 above for locating the ADC unit in a waterproof housing of the first housing portion. 
Regarding claims 10-11, providing a separate housing unit for the ADC unit cannot be considered inventive in light of Hoefelmayr and Ohl as it is merely making something separate (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Regarding claim 13, Hoefelmayr fails to teach electromagnetic shielding. Ohl teaches that electromagnetic shielding is beneficial in order to protect against electromagnetic noise ([0098]). As such, it would have been obvious to provide shielding as claimed in order to protect against electromagnetic noise. 
Regarding claims 14-15, Hoefelmayr Fig. 1 appears to show the specific probes in a substantially linear array. It is noted that modifying the array to be staggered instead of linear or vice versa would have been an obvious matter of design choice of changing the form/placement while carrying forward the Hoefelmayr conception ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Regarding claim 18, Hoefelmayr teaches measuring/monitoring foam/bubbles but fails to teach the probes explicitly measuring bubble size or bubble quantity. Ohl teaches that said probes are capable of measuring bubble size (specific diameter). As such, one skilled in the art would have found it obvious to include bubble size as a froth parameter as such a parameter is known to be measured via the probes as claimed. 
Regarding claim 22, Hoefelmayr teaches a microprocessor that interacts with the measurement apparatus (abstract).
Regarding claim 23, Hoefelmayr teaches that the apparatus of claim 1 is applied/used as claimed (C19/L5-C22/L26).

Claim(s) 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr et al. (US 5,094,112 previously cited) in view of Ohl et al. (US 2013/0298646 previously cited) as applied to claim 1 above, and further in view of Lehikoinen et al. (US 2014/0151273 previously cited).
Regarding claim 12, Hoefelmayr fails to teach the probes extending at an acute angle. Lehikoinen teaches that the alignment of probes for monitoring froth/bubbles in a housing can be modified and chosen ([0051]). As such, one skilled in the art would have found that the angle/alignment of the probes can be modified as claimed as such design choices are known in the art. 
 Regarding claim 16, it is noted that as the claim states the first housing portion is located in a flotation cell, the flotation cell is considered to be part of the froth measurement apparatus. Hoefelmayr fails to teach the froth/bubble probes and housing being located in a flotation cell. Lehikoinen teaches that it is known for flotation cells to include probes and electrodes for measuring froth/bubbles or interface location. As such, one skilled in the art would have found it obvious to use the modified Hoefelmayr device in in the froth cell of Lehikoinen as it is merely using the Hoefelmayr probes/electrode in a flotation unit where is known to be beneficial to monitor the froth/bubbles with a reasonable expectation of success. 
Regarding claim 17, see claims 18 and 22 above for limitations directed to a processor and measuring bubble size. 

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr et al. (US 5,094,112 previously cited) in view of Ohl et al. (US 2013/0298646 previously cited) as applied to claim 1 above, and further in view of Schleicher et al., New Developments in Fast Needle Probe Sensors for Multiphase Flow Measurement, Institute of Safety Research, 2015 pp. 45-52 (in IDS).
Regarding claim 19, Hoefelmayr teaches the use of an amplifying rectifier but fails to teach the specific circuitry provided in the apparatus includes a current to voltage converter as claimed. Schleicher teaches that for probes measuring fluids/liquids, it is beneficial to include transimpedance amplifiers (current to voltage converter) in order to accurately use the electrode based probes (pages 46-50) . As such, one skilled in the art would have found it obvious to include a current to voltage converter as stated in Schleicher as part of the circuitry for probes that include electrodes as it is known circuitry capable of use with similar probes. 
Regarding claim 20, Hoefelmayr teaches the use of resistors as part of the circuitry but fails to teach the resistors are variable resistors. There are only so many types of resistors (fixed, variable, linear, or non-linear). Schleicher teaches that resistors used with probes would include variable resistors (resistors that have different values pp. 50). As such, one skilled in the art would have found it obvious to use one of the known 4 types of resistors in order to have a choice in range.
Regarding claim 21, Hoefelmayr fails to teach that the circuitry is configured to switch between conductivity sensing and capacitance sensing. Schleicher teaches that for probes having electrodes, it is beneficial to have both conductivity sensing means and capacitance sensing means in order to provide better data for the fluid being treated (pp. 47). As such, one skilled in the art would have found it obvious to provide circuitry for both conductivity sensing and capacitance sensing in order to provide more information about the fluid being measured. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777